DETAILED CORRESPONDENCE
Summary
This is the initial Office Action based on the Early Is Good, Inc. application filed with the Office on 9 November 2020.

Claims 1-34 are currently pending and have been fully considered.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  MPEP §601.01(m) requires  “Each claim begins with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations.”  However, instant claim 1 includes a period at the end of the text labelled I. Appropriate correction is required.  As all other claims ultimately depend on instant claim, they include the issues of claim 1 and are thus also objected to.

Claim 4 is objected to because of the following informalities:  MPEP §601.01(m) requires  “Each claim begins with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations.”  However, instant claim 4 does not have a period at the end. Appropriate correction is required.

Claim 10 is objected to because of the following informalities:  MPEP §601.01(m) requires  “Each claim begins with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations.”  However, instant claim 10 includes a period after the term “third region”. Appropriate correction is required.

Claim 10 is objected to because of the following informalities: the article before the term “enzyme” is “a”, grammatically it should be “an”.  Appropriate correction is required.

Claim 17 is objected to because of the following informalities:  MPEP §601.01(m) requires  “Each claim begins with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations.”  However, instant claim 17 does not have a period at the end. Appropriate correction is required.

Claim 22 is objected to because of the following informalities:  MPEP §601.01(m) requires  “Each claim begins with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations.”  However, instant claim 22 does not have a period at the end. Appropriate correction is required.

Claim 24 is objected to because of the following informalities:  MPEP §601.01(m) requires  “Each claim begins with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations.”  However, instant claim 24 includes a periods after each of the terms “as follows”, “luciferase protein”, the third instance of “1:100”, “functionalized ss-DNA”, and “bond with ss-DNA”. Appropriate correction is required.

Claim 28 is objected to because of the following informalities:  MPEP §601.01(m) requires  “Each claim begins with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations.”  However, instant claim 28 includes a period between the terms, “Stars” and “Etc.” Appropriate correction is required.

Claim 29 is objected to because of the following informalities:  MPEP §601.01(m) requires  “Each claim begins with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations.”  However, instant claim 29 includes a period between the terms, “silver” and “or” Appropriate correction is required.

Claim 30 is objected to because of the following informalities:  MPEP §601.01(m) requires  “Each claim begins with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations.”  However, instant claim 30 has a period after the term “amine chemistry”. Appropriate correction is required.

Claim 32 is objected to because of the following informalities:  MPEP §601.01(m) requires  “Each claim begins with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations.”  However, instant claim 32 includes a periods after the terms “nonspecific binding”, and “(1:1, 1:10, 1:100, 1:1000)”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 23 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 23 recites the limitations of “semiconductor quantum dots and organic dyes”.  However, neither of these materials is mentioned, either as a genus or with specific examples, in the instant disclosure.  Therefore, the limitation is rejected for failing to comply with the written description requirement.

Claims 24 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for ratios in 1:1, it does not reasonably provide enablement for any of the ratios 1:5, 1:10, 1:50, or 1:100.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. Only the 1:1 ratio is taught in the instant specification for the combinations of luciferase to ssDNA, luciferase to protein, or luciferase to anti-mouse IgG.  Therefore, the other recited ratios in the claim are not enabled, and claim 23 is rejected.

Claim 30 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for structures such as nanowires, nano spheres, nanorods, and nanoprisms does not reasonably provide enablement for all nanostructures.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.  The term “nanostructures” encompasses a much wider array of structures than those which are taught by the instant specification.  Thus, claim 30 is rejected as not enabling for nanostructures as broadly reasonable interpretable. 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Instant claim 3 recites, “. .  .the GQD is between 5 nm, 10 nm to 100 nm. . .” (emphasis added).  It is unclear what the range is meant to be with the present claim language.  Claims 9, 11, 13-16, 23, and 31-34 ultimately depend from claim 3, and are rejected for the same reasoning.

Each of instant claims 10, 11, 22, 23, 24, 27-29 recites a limitation with the term, “can be” or “could be”.  These are not positively recited limitations, but recite limitations as possibilities.  Therefore, it is not possible to determine the metes and bounds of the indicated claims.

Claim 11 recites the limitation "the firefly luciferase".  There is insufficient antecedent basis for this limitation in the claim.

Claim 11 is rejected for utilizing the trademarked term “NanoLuc”.  MPEP §2173.05(u) states: “If the trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of the 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph.”  In the claim, the trademarked term is used to identify a replacement material for luciferase.

Claim 14 is rejected as it is unclear as to what the term “Au star nanrice” refers.  It is believed to be a typographical error.

Each of claims 22-24 recites the limitation "the conjugate pad".  There is insufficient antecedent basis for this limitation in the claim.

Each of claims 26-32 recites the limitation "the third region reaction pad".  There is insufficient antecedent basis for this limitation in the claim.

Claim 28 is rejected as it is unclear what is included within the claim by use of the term “Etc.”

Claim 32 recites the limitation “(n=4, 6, 9)”, however the variable “n” is not defined within the claims.  Therefore, claim 32 is rejected as being indefinite for failing to particularly point out and distinctly claim the subject matter.

Claim 34 recites limitations in the future tense, e.g., “luciferase buffer will be added to the test strip”, “bioluminescence will be generated”, and “bioluminescence will be detected” (emphasis added).  Therefore, it is unclear what is being claimed, as the step are made in future tense.  Additionally, “the catalytic reaction” recited in the claim has insufficient antecedent basis.

Claim in View of the Prior Art
The instant claims are not read upon by any prior art reference.  The closest prior art reference to the present claims is a published paper by J. Sun, et al. (“Using fluorescence immunochromatographic test strips based on quantum dots for the rapid and sensitive determination of microcystin-LR”, Analytical and Bioanalytical Chemistry, 409(8): p. 2213-2220, March 2017; hereinafter, “Sun”).  Sun discloses application of an immunochromatographic test strip based on quantum dots for the detection of microcystin-LR in water, wherein fluorescence intensities of a test line and a control line on a single strip were both measured, and the ratio of the fluorescence intensities of the test line and the control line (T/C ratio) was used to offset the background factors (last ¶, Introduction, p. 2214).  However, Sun does not teach or suggest an element that “houses a bodily fluid sample” separate from “at least one reaction strip . . .and a control strip” as required by instant independent claim 1.

Interview with the Examiner
If at any point during the prosecution it is believe an interview with the Examiner would further the prosecution of an application, please consider this option.
The Automated Interview Request form (AIR) is available to request an interview to be scheduled with the Examiner.  First, an authorization for internet communications regarding the case should be filed prior or with an AIR online request.
The internet communication authorization form (SB/0439), which authorizes or withdraws authorization for internet-based communication (e.g., video conferencing, email, etc.) for the application must be signed by the applicant or the attorney/agent for applicant.  The form can be found at:
https://www.uspto.gov/sites/default/files/documents/sb0439.pdf
The AIR form can be filled out online, and is automatically forwarded to the Examiner, who will call to confirm a requested time and date, or set up a mutually convenient time for the interview.  The form can be found at:
https://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html
The Examiner encourages, but does not require, interviews by the USPTO WebEx video conferencing.  This system allows for file-sharing along audio conferencing.  WebEx can be used as an internet browser add-on in Microsoft IE, Google Chrome, or Mozilla Foxfire, or as a temporary Java-based application on these browsers.  Steps for joining an Examiner setup WebEx can be found at the USPTO website:
https://www.uspto.gov/about-us/contact-us/video-conferencing-and-collaboration
Additionally, a blank email to the Examiner at the time of a telephonic interview can be used for a reply to easily allow for WebEx communication.
Please note, policy guidelines regarding Internet communications are detailed at MPEP §500-502.3, and office policy regarding interviews are detailed at MPEP §713.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN C BALL whose telephone number is (571)270-5119.  The examiner can normally be reached on M - F, 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. Christopher Ball/           Primary Examiner, Art Unit 1795 
28 October 2022